Exhibit 10.47

EXECUTION COPY

BUYING AGENCY AGREEMENT

THIS BUYING AGENCY AGREEMENT (this “Agreement”) is entered into and made
effective this 16th day of November, 2005 (the “Effective Date”) by and between
DESIGNS APPAREL, INC., a Delaware corporation, located at 555 Turnpike Street,
Canton, MA 02021, a (hereinafter referred to as “Principal” or “Party”, which
terms shall include any and all affiliates and subsidiaries), and LI & FUNG
(TRADING) LIMITED, a company incorporated in Hong Kong with limited liability,
located at 9th Flr. LiFung Tower, 888 Cheung Sha Wan Road, Kowloon, Hong Kong
(hereinafter referred to as “Agent” or “Party”) (Collectively, the “Parties”).

W I T N E S S E T H:

WHEREAS, Principal is engaged in the business of merchandising of apparel and
accessories throughout the World; and

WHEREAS, Principal wishes to purchase certain non-U.S. produced merchandise
(hereinafter referred to as the “Merchandise”); and

WHEREAS, Agent is in the business of providing buying services (hereinafter
referred to as the “Services” which term shall include, but not limited to, all
of the services described in Section 4, below); and

WHEREAS, Principal wishes to appoint Agent as its non-exclusive buying agent
throughout the World (the “Territory”),

NOW, THEREFORE, in consideration of the covenants set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, Principal and Agent agree as follows:

1. APPOINTMENT. Principal hereby appoints Agent as a non-exclusive buying agent
to render Services in the Territory in connection with the purchase of
Merchandise by Principal. Agent hereby accepts such appointment on the terms and
conditions contained herein. Principal may at any time and from time to time,
without notice, appoint other buying agents and Agent may accept other
appointments from any other Principal to perform services.

2. RELATIONSHIP OF THE PARTIES.

2.1 Each Party to this Agreement will be and agrees to act as an independent
contractor and not as a partner of, or joint venturer with, the other Party for
any purpose related to this Agreement or the transactions contemplated by this
Agreement, and neither Party will by virtue of this Agreement have any right,
power or authority to act or create any obligation, expressed or implied, on
behalf of the other Party except as provided in Section 4(L)(i) below, or to act
on his own account. Except as expressly provided herein, Principal shall bear
all risk of loss for damaged, lost, defective or non-conforming merchandise
purchased by Principal under this Agreement.

2.2 Principal acknowledges and agrees that Agent may engage sub-agents to
perform some or all Agent’s services hereunder, provided, however, that in no
event shall the relationship between the Agent and sub-agent result in either
Party becoming a Principal or seller of Merchandise from the other. Agent shall
advise Principal in writing of the appointment of any sub-agents who may perform
services under this Agreement. Further, Agent shall be solely responsible to
ensure that its sub-agents strictly adhere to the terms and conditions of this
Agreement and to pay all remuneration payable to its sub-agents.



--------------------------------------------------------------------------------

3. TERM AND TERMINATION

3.1 TERM. The term of this Agreement shall commence on the Effective Date and,
unless sooner terminated as provided herein, shall continue in full force and
effect for an initial term of one (1) year (the “Initial Term”), and thereafter
shall remain in force until terminated in writing by either Party upon sixty
(60) days prior written notice to the other, provided, however, that, in any
event, the confidentiality provisions of this Agreement shall remain in full
force and effect in perpetuity as to any Confidential Information disclosed
hereunder prior to the date of expiration or termination of this Agreement.

3.2 CONDITIONS FOR TERMINATION BASED ON CAUSE; NON-PERFORMANCE. Either Party may
suspend its performance or terminate this Agreement in the event either Party
fails to perform any material term or condition of this Agreement and the
defaulting Party does not cure such failure within thirty (30) days after
written demand by the other, five (5) days for an Agent delay in meeting a
delivery schedule default; or immediately upon written notice at any time upon
occurrence of any of the following events: (a) the other Party (i) becomes
insolvent; (ii) enters into or files a petition, arrangement or proceeding
seeking an order for relief under bankruptcy laws of the United States;
(iii) enters into a receivership for any of its assets; or (iv) enters into a
composition with or assignment for the benefit of its creditors. If such default
remains uncured after thirty (30) days (or five days, as the case may be), the
aggrieved Party may terminate this Agreement by sending further notice to such
effect, effective immediately. Any failure by Agent in the performance of its
duties and obligations under this Agreement, which is not the result of an
excusable delay as provided in Section 15 herein, shall be deemed a failure by
Agent to perform a material term or condition of this Agreement. In the event of
termination upon default of the Agent, in addition to any and all other remedies
permitted by law, Principal shall be entitled to enjoy all Services rendered by
Agent through the date of termination.

3.3 EFFECT OF TERMINATION IN GENERAL. Upon any termination of this Agreement,
each Party will be released from all obligations and liabilities to the other
occurring or arising after the date of such termination, except that the
obligations of the Parties under this Agreement, which, by their nature, would
continue beyond termination or expiration of this Agreement, including but not
limited to performance of the Parties respective obligations with respect to any
purchase order placed by Agent for Principal pursuant to this Agreement, which
shall remain until the Merchandise has been delivered to Principal or such order
is canceled, as the case may be, shall survive termination of this Agreement.
While termination will not relieve the Parties from liability arising from any
breach of this Agreement, neither Party will be liable to the other for damages
or any sort solely as a result of terminating this Agreement in accordance with
its terms. Termination of this Agreement will be without prejudice to any other
right or remedy of either Party.

4. AGENT’S DUTIES AND RESPONSIBILITIES

A. Agent shall, on behalf of and pursuant to Principal’s directions, perform the
following Services for Principal:

 

  i. Advise Principal of Merchandise of the types described by Principal, of
current styles and fashions, current prices, trends, material availability,
shipping conditions and availability of production;

 

  ii. Assist Principal in the location of qualified suppliers (the “Suppliers”)
and the arrangement of the manufacture of the Merchandise which Principal wishes
to purchase in the Territory. Prior to engagement, Agent shall provide Principal
with a vendor profile and factory evaluation for each Supplier. For the
avoidance of doubt, the term “qualified” as used in this Section 4(A)(ii) shall
mean Suppliers that are reputable, have acceptable credit ratings and have the
financial and other means to be able to meet the requirements set forth in
Principal’s written purchase order(s), where or when available.

 

  iii. Place orders for specified Merchandise on Principal’s behalf with
Suppliers designated by Principal by written instructions to Agent, and
negotiate the lowest possible price for such Merchandise for the benefit of
Principal;

 

2



--------------------------------------------------------------------------------

  iv. Until delivery of the Merchandise is made to Principal or its designee,
Agent shall communicate with Suppliers and monitor Supplier’s performance to
ensure that production of the Merchandise is running according to the delivery
schedule set by the Principal for each item and inform Principal as to
production status of all such orders. Further, Agent shall use its best
reasonable efforts to assure that the Merchandise being produced by Supplier
conforms substantially, and in all material respects, to the production
specification and samples approved by Principal;

 

  v. Arrange for the shipment of the Merchandise including preparation of all
relevant export documentation in accordance with the terms of the relevant
purchase order;

 

  vi. Use its best efforts to monitor the transfer of Merchandise to Principal,
or its designee, assuring that said transfer of Merchandise meets U.S. tariff
classification requirements, and is delivered in the proper quantities and in a
timely manner;

 

  vii. Should Principal fail, for any reason, to accept delivery of the
Merchandise, Agent shall use its best reasonable efforts to prevent Supplier
from disposing of the Merchandise without first removing the labels, brand names
or markings (logos) affixed to the Merchandise which relate to Principal.
Principal agrees that Agent shall have no liability to Principal for acts or
omissions of Supplier that are not within its control.

 

  viii. Conduct INTRO, DUPRO and FRI statistical audits on each shipment of
Principal as described in Principal’s Quality Assurance Manual.

B. Agent shall provide an inspection certificate to Principal for each shipment
stating that:

 

  i. The quality of materials, workmanship and styling of the Merchandise meets
the relevant quality requirements of the written specifications of the samples
upon which Principal’s purchase was based and passed a Final Random Inspection
(FRI);

 

  ii. If the Flammable Fabric Act applies to the Merchandise, reasonable and
representative tests were conducted in accordance with said Act to demonstrate
that the Merchandise conforms in all material respects with the flammability
standards issued thereunder;

 

  iii. The Merchandise complies with all requirements provided, in writing, by
Principal;

 

  iv. The color of the Merchandise matches the laboratory dips upon which
Principal’s purchase was based;

 

  v. The Merchandise, if knit, meets the weight specifications that may have
been provided by Principal; and.

 

  vi. The Merchandise is packed in a manner specified and approved by Principal
which will insure its safe transport to Principal’s designated destination.

C. Agent shall assure to the best of its ability that all invoices, affidavits,
letters, papers or other statements, written or verbal, pertaining to the
Merchandise are complete and contain no material omissions or fraudulent or
false statements in contravention of the U.S. Tariff Act of 1930, as amended, or
any other applicable law, and shall supply Principal with the originals or
copies of all such written documents promptly upon Principal’s request. Agent
shall abide by the terms of the Foreign Corrupt Practices Act.

D. Agent shall verify that the quota category (if any) for the Merchandise
shipped is open at the time of shipment.

E. Agent, only at Principal’s specific written direction, shall purchase quota
on Principal’s behalf. Principal shall fund all such purchases. Any quota
benefits, whether temporary or permanent, resulting from such purchase shall
inure to the sole benefit of Principal.

F. Agent will ensure that copies of invoices, bills of lading, packing lists,
properly authenticated visas (when required), certificates of origin (when
required), assemblers’ declarations (when required), plus other related and/

 

3



--------------------------------------------------------------------------------

or necessary documents, as well as shipping and other export documents covering
all Merchandise purchases by Principal, are forwarded to Principal not later
than fifteen (15) days after shipment.

G. Agent represents and warrants that it is knowledgeable and familiar with
Property Rights in the apparel and accessories industry.

H. Agent will verify, in writing, that Suppliers are reputable, have acceptable
credit ratings and have the financial and other means to be able to meet the
requirements set forth in Principal’s written purchase orders. Where or when
available, Agent shall obtain credit reports and/or other information regarding
Suppliers or potential Suppliers and forward such reports to Principal, upon
request.

I. Undertake its best efforts to ensure that goods ordered by Principal will not
be transshipped, or their country of origin otherwise misrepresented, including
the careful selection of each factory and ensuring that each factory selected
possesses the necessary capacity in plant, machinery, and personnel to produce
the merchandise to be ordered.

J. Ensure that upon request by Principal, Agent will obtain, and forward to
Principal, within fifteen (15) days of receipt of the request, the following
production/country of origin verification documents for any and all shipments of
Merchandise, including, but not limited to, cutting records, packing lists,
production records, employee time clock and other records, bills of lading,
necessary to verify the country of origin of the Merchandise, or for any other
purpose.

K. Ensure that Principal and/or its broker or representative, will be given
access to Supplier’s facilities: (i) at times designated by Principal so that it
may perform its own in-factory quality insurance inspection, and (ii) at all
reasonable times, and from time to time, and without notice, to inspect the
facilities of any Supplier introduced to Principal by Agent, or any sub-agents
(as the case may be), under this Agreement in order that Principal may be
satisfied that the Merchandise being produced pursuant to its written purchase
order(s) is being manufactured by Supplier in accordance with all laws and legal
requirements of the country in which the Merchandise, or any portion of the
Merchandise, is manufactured, including all laws relating to the minimum age,
hours, wages, health and safety.

L. Agent, at Principal’s written request and direction, agrees to use its best
reasonable efforts to negotiate any and all disputes and claims arising with any
Supplier of Merchandise, and upon Principal’s written request, consistent with
Principal’s reasonable instructions, and on Principal’s behalf, to settle any
and all such disputes and claims to the satisfaction of Principal.

M. Agent will, at all times during the term of this Agreement, use its best
reasonable efforts to monitor and ensure that all Merchandise, or any portion
thereof, manufactured by any Supplier introduced to Principal by Agent is
produced in accordance with the written purchase order of Principal and in
strict compliance with all applicable governmental laws, ordinances, codes,
rules, regulations, programs, plans and orders of the United States and of the
country in which such Merchandise, or any such portion thereof, is produced,
including without limitation the Occupational Safety and Health Act, the Fair
Labor Standards Act of 1938, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, Executive Order 11246, as amended by Executive
Order 11375, along with the implementing rules and regulations of the Office of
Federal Contracts Compliance (MINIMUM AGE, HOURS, WAGES HEALTH AND SAFETY), and
§ 307 of the U.S. Tariff Act of 1930, as amended (19 U.S.C. §1307), prohibiting
the importation of goods, or any portion thereof, manufactured by use of
convict, forced or indentured labor of any kind (including convict, forced or
indentured child labor) destined for United States markets, and Agent will
notify Principal immediately upon becoming aware of any violation thereof.
Further, Agent will ensure that all Suppliers are, at all times during the term
of this Agreement, complaint with Principal’s written “Standards for Suppliers”.

 

4



--------------------------------------------------------------------------------

N. Agent will monitor all requirements of the United States Customs Service
regarding global security, as described in the Customs-Trade Partnership Against
Terrorism (C-TPAT) Program, and will notify Principal immediately upon becoming
aware of any violation thereof.

O. In all transactions connected with this Agreement, Agent shall:

 

  i. have no authority to bind Principal except upon Principal’s written
purchase order or other written instructions as finally approved by Principal;
and

 

  ii. clearly indicate that Agent is at all times only acting as a buying agent,
and that Principal is at all times the principal solely responsible for
purchasing, accepting delivery, and paying for the Merchandise. Agent has no
authority, express or implied, to purchase the Merchandise on its own account,
take delivery or title to said Merchandise, hold such Merchandise in inventory,
pay, commit to pay, or arrange for the payment for such Merchandise from its own
funds, such functions being the sole responsibility of Principal.

P. Agent warrants that under no circumstances shall Agent:

 

  i receive, directly or indirectly, any compensation or other monetary or
non-monetary remuneration from any Party other than Principal, in connection
with Agent’s activities or the performance of its duties under this Agreement,
unless and with the exception that:

 

  (a) Principal expressly authorizes Agent, in writing, to provide financial
assistance that may be requested by the Supplier in question at a cost to be
borne by that Supplier, in order that raw materials can be secured and
production can proceed to meet the specified shipment date of Principal. Such
financial assistance shall primarily consist of Agent’s opening a letter of
credit to that Supplier; and

 

  (b) Agent may receive reimbursement by Suppliers for product liability
insurance coverage purchased by Agent on behalf of Suppliers against Merchandise
shipped to Principal.

 

  ii. share, directly or indirectly, any of its commission with any Supplier;

 

  iii sell, exchange, transfer or provide any materials used in or, tools,
patterns, molds, dies used for, the production of Merchandise that is the
subject of this Agreement.

5. PURCHASING TERMS. All purchases made by Agent for Principal’s benefit
pursuant to this Agreement and the written purchase order of Principal shall be
F.O.B. port of loading in the country of origin (in the case of China, it can
also be F.O.B. HK) unless otherwise agreed to in writing by the Parties hereto.
Commercial invoices will be prepared by the Supplier on the basis of the actual
F.O.B. price (the “F.O.B. Country of Origin Price”) paid by Principal, exclusive
of Agent’s commission. Unless otherwise specifically agreed to by the Parties,
payment for all purchases of the merchandise by Principal, or by customers of
the Principal, shall be by transferable irrevocable confirmed bankers’ letter of
credit at a sight to be established in favor of Agent with the condition that
the related Merchandise shall be consigned to the bank by which said letter of
credit is drawn. All such letters of credit shall be in a form approved by Agent
and shall be net of Agent’s commission.

6. PRINCIPAL’S DUTIES AND RESPONSIBILITIES

A. Principal will pay Agent for providing the service required of Agent under
this Agreement and in the manner hereinafter provided, a buying commission based
upon Five Percent (5%) of the F.O.B. Country of Origin Price, which commission
will be indicated on Principal’s written purchase order. This commission will be
further evidenced by a statement substantially in the following form, to be
affixed to the commercial invoice prepared by the Supplier:

“Li & Fung (Trading) Limited has acted as Buying Agent for the Principal,
Designs Apparel, Inc., in this transaction and a Buying Agency Commission of
Five Percent (5 %) of the F.O.B. Country of Origin price has been paid in the
United States.”

 

5



--------------------------------------------------------------------------------

Subject to the provisions set forth below, Agent’s commission shall not be
deemed earned, due and payable until each of the following events shall have
been satisfied: (1) Principal’s broker or representative has had an opportunity
to inspect and approve the following documents, and (2) Principal is in receipt
of the following documents:

 

  a. Agent’s invoice for the commission;

 

  b. Commercial Invoice (in duplicate);

 

  c. Packing List for the Commercial Invoice with Supplier’s complete name and
address;

 

  d. Certificate of Inspection issued by Agent representing that the invoiced
Merchandise are in full accordance with Principal’s purchase order and have been
inspected and approved for shipment;

 

  e. Completed and Signed Textile Export Visa/License Document, if applicable;

 

  f. Completed and Signed Beneficiary’s Statement listing relevant purchase
orders and certifying that: (i) all Merchandise is manufactured in accordance
with all laws and legal requirements of the country in which the Merchandise, or
any portion of the Merchandise, is manufactured, including all laws relating to
the minimum age, hours, wages, health and safety; and (ii) no laborer under the
age of fourteen (14) may be used to manufacture the Merchandise or any portion
thereof; and (iii) pursuant to 19 U.S.C. Section 1307, no involuntary labor of
any kind, including convict labor and/or forced labor may be used to manufacture
the Merchandise or any portion thereof;

 

  g. Certificate of Origin;

 

  h. Textile Country of Declaration, if applicable;

 

  i. One (1) Original/Negotiable clean on Board Ocean Bill of Lading;

 

  j. One (1) Original Forwarder’s Cargo Receipt issued by Principal’s
consolidator; and

 

  k. Waterproof or water-resistant lab test (when Merchandise is represented as
such).

Principal shall pay Agent its commission, via wire transfer funds to a deposit
account established at a financial institution designated by Agent, within seven
(7) days after it is earned, due and payable as specified above. In addition to
any other remedies available to Principal, Principal shall have the right to
withhold or offset (consistent with Section 8(d) below) any funds due Agent if
Agent fails to perform any of its obligations under this Agreement. Payment by
Principal for any shipment shall not, of itself, constitute acceptance.

B. Principal will pay all costs of insurance, shipping, forwarding, handling and
other incidental charges and disbursements against shipments incurred by
Principal.

C. No provision of this Agreement shall be construed to limit or qualify the
responsibilities that Principal, as importer of record of the Merchandise, has
under the laws administered by the United States Customs Service, or under
applicable common law, state or federal statutes and regulations, or the
policies of any governmental authority.

7. LIMITATION OF LIABILITY. Except for any claims against Agent arising out of
Agent’s alleged gross negligence, willful misconduct or fraud or Agent’s failure
to fully perform its obligations under this Agreement, Principal acknowledges
that all claims arising out of or relating to the purchase of Merchandise
through Agent shall be made against the Seller of such Merchandise and not
against Agent; provided, however that to the extent that Agent furnishes any
designs for any Merchandise purchased by Principal from a Seller, Agent shall
defend and indemnify Principal from and against all liabilities, costs and
claims arising in connection with such designs, including but not limited to any
claims that such designs infringe any patent, trademark, trade dress, copyright,
right of privacy or other property right.

 

6



--------------------------------------------------------------------------------

8. PERFORMANCE AND REMEDIES. Agent’s failure to comply with any of the terms and
conditions of this Agreement shall be grounds for the exercise by Principal of
any one or more of the following remedies:

 

  a. Cancellation of this Agreement;

 

  b. Cancellation of all or any part of any undelivered purchase order without
notice, including but not limited to the balance of any remaining installments
on a multiple-shipment purchase order;

 

  c. Termination of all current and future business relationships;

 

  d. Recovery from Agent of any damages sustained by Principal as a result of
Agent’s breach or default, which amount may be withheld or offset against funds
owed by Principal to Agent; and

 

  e. Principal’s remedies under the Uniform Commercial Code and such other
remedies as are provided under applicable law.

These remedies are not exclusive and are in addition to all other remedies
available to Principal at law or in equity.

9. INDEMNIFICATION. Agent agrees to indemnify and save harmless Principal, its
subsidiaries and affiliates, and each of their respective directors, officers
and employees from any and all liabilities, causes of action, lawsuits,
penalties, claims or demands (including the costs, expenses and reasonable
attorneys’ fees on account thereof), arising or alleged to have arisen in whole
or in part from the negligent or willful acts or omissions of Agent or from the
breach by Agent of any of its obligations hereunder, or from the failure of
Agent to comply with any federal, state or local statute, regulation, order or
requirement, or with any international law or legal requirement, or otherwise
arising out of or in connection with the Services provided by Agent hereunder,
including, without limitation, any loss arising out of dishonest or fraudulent
acts or any claim, demand, proceeding or action brought against Principal, its
subsidiaries, affiliates and each of its or their respective directors, officers
and employees, or by reason of any alleged or actual negligence, bad faith or
willful misconduct on the part of Agent, including but not limited to any such
claim or proceeding arising out of or in connection with: (1) the importation,
entry or sale of the Merchandise into the commerce of the United States, or
(2) the defense or prosecution of any Property Right resulting from the
importation, entry or sale of the Merchandise in the United States. Principal
agrees to notify Agent promptly of any written claims or demands against
Principal for which Agent is responsible hereunder. Agent’s financial
responsibility shall be limited to, but shall not exceed, the commission due for
the Merchandise, except in cases alleging willful misconduct, gross negligence
or fraud as provided in Section 7, above.

10. DISPUTES

a. Any dispute, controversy or claim arising out of or relating or pertaining to
this Agreement (including both tort and contractual claims), or the breach,
termination or validity of it which cannot be directly settled by Principal and
Agent involving an amount of $50,000 or less will be submitted to and settled by
arbitration in accordance with the rules of the I.C.D.R. (International Center
for Dispute Resolution) applying the substantive law of the state of New York
without regard to any conflict of laws provisions, consistent with the
provisions of Section 10(c), below. The arbitration shall have State of New York
as venue and the proceeding is to be conducted in the English language. The
arbitral panel shall consist of one arbitrator to be agreed to by both parties.
In the absence of any such agreement, the I.C.D.R. shall appoint a neutral
arbitrator versed in the New York law and admitted to practice in the State of
New York. Any settlement payment required by the findings of the I.C.D.R. shall
be made to the appropriate Party within fifteen (15) days following notification
of such findings. An arbitral award shall issue within thirty (30) days of the
date on which the final hearing is concluded.

b. Any disputed controversy which cannot be directly settled by Principal and
Agent involving an amount greater than $50,000 may be taken by either Party to
any court having jurisdiction over the matter, consistent with the provisions of
Section 10(c), below.

 

7



--------------------------------------------------------------------------------

c. Principal and Agent hereby consent to the personal and subject matter
jurisdiction and venue of the courts of the State of New York and the United
States District Court for the District of New York for all purposes in
connection with this Agreement. New York substantive law shall apply and the
parties do not waive their rights to a trial by jury of all facts so triable as
a matter or right. All objections to such jurisdiction and venue are hereby
waived.

Principal and Agent further consent that any process or notice of motion in
connection therewith may be served in accordance with the provisions of
Section 14 of this Agreement, within or without the State of New York, provided
a reasonable time for appearance is allowed.

d. This Agreement shall be construed and enforced in accordance with the laws of
the State of New York as if it were an agreement made and to be performed
entirely within such state. This Agreement shall not be governed by the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

11. CONFIDENTIALITY AND NON-DISCLOSURE

11.1 OBLIGATION OF CONFIDENTIALITY. Each Party hereto acknowledges that it has
been informed of the confidential and proprietary nature of the others
Confidential Information and agrees that the Party receiving the Confidential
Information (the “Recipient”) (including, without limitation, any such
information furnished prior to the date of this Agreement) from the Party
disclosing the Confidential Information (the “Disclosing Party”), shall, at all
times, take all reasonable steps to ensure that Confidential Information of the
Disclosing Party is not disclosed to third-parties; provided, however, that such
information may be disclosed to those directors, officers, employees, brokers
and representatives (including financial advisors, attorneys and accountants) of
the Recipient (each, a “Representative,” and collectively, the
“Representatives”) who have a substantial “need-to-know” such information , or
as may otherwise be expressly permitted, in writing, by the Disclosing Party The
Recipient shall inform each such Representative of the confidential nature of
such information and of the confidentiality undertakings of the Recipient
contained herein. The Recipient shall be responsible for ensuring that its
Representatives comply with the terms and conditions of this Agreement. As used
herein, “reasonable steps” means the steps that the Recipient takes to protect
its own, similarly confidential or proprietary information, which shall not be
less than a reasonable standard of care.

11.2 DEFINITION OF CONFIDENTIAL INFORMATION. As used herein, “Confidential
Information” means any of the Disclosing Party’s proprietary or confidential
information, technical data, trade secrets or know-how, whether existing or
contemplated, that is disclosed, directly or indirectly, to the Recipient or one
of its Representatives by or on behalf of the Disclosing Party, in writing,
orally or by drawings or inspection of documents or other tangible property.
However, “Confidential Information” shall not include any of the foregoing items
which:

 

  i prior to disclosure, is in the public domain;

 

  ii after disclosure, becomes known to the public through no act or omission of
the Recipient or any of its Representatives;

 

  iii is required to be disclosed pursuant to applicable law, rule, regulation,
or court or administrative order; provided, however, that the Recipient shall
take reasonable steps to obtain confidential treatment for such items and shall
promptly advise the Disclosing Party of its notice of any such requirement in
order to permit the Disclosing Party to obtain such confidential treatment on
its own behalf.

11.3 RETURN OF CONFIDENTIAL INFORMATION. Upon termination of this Agreement, and
upon written request by the Disclosing Party at anytime prior to termination of
this Agreement, the Recipient shall promptly deliver to the Disclosing Party all
original Confidential Information of the Disclosing Party in its possession, in
whatever medium, and shall cause all copies, summaries, synopses or derivations
thereof to be destroyed.

 

8



--------------------------------------------------------------------------------

12. INJUNCTIVE RELIEF. Agent understands that a breach of the provisions in
Section 11 of this Agreement concerning Confidential Information could cause
Principal irreparable injury inadequately compensable through monetary damages
and, accordingly, agrees that Principal shall be entitled to injunctive relief
against any such breach or threatened breach in addition to any other available
remedies.

13. REPRESENTATION AND WARRANTIES

13.1 NO CONFLICTS. Agent represents and warrants to Principal that it has no
obligations to any third-party, which will in any way limit or restrict its
ability to provide Services to Principal hereunder.

13.2 NO VIOLATION OF LAW OR CONTRACT. Agent represents and warrants to Principal
that its performance of Service under this Agreement does not and shall not
violate any applicable law, rule or regulation or any contracts with
third-parties.

13.3 CAPACITY. Agent represents and warrants to Principal that: (i) it has all
requisite legal and corporate power and authority to execute and deliver this
Agreement and to carry out and perform all of its obligations under this
Agreement; (ii) the execution, delivery and performance by it of this Agreement
does not violate its Certificate of Incorporation or by-laws, or otherwise
violate any applicable law, rule, regulation, judgment, injunction, order or
decree; and (iii) it holds and is in compliance with any applicable permits,
licenses and other approvals required to carry out its obligations under this
Agreement.

14. NOTICES. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be given, made or communicated either by
personal delivery, facsimile or telecopy transmission, reliable overnight
courier (e.g. UPS, FedEx) or by registered or certified mail, postage prepaid,
and addressed to the intended recipient as follows:

If to Agent, by mail to:

Li & Fung (Trading) Limited

9th Floor, Li Fung Tower

888 Cheung Sha Wan Road

Kowloon, Hong Kong

Attn: Danny Lau

or by facsimile to: (011) 852 2300 3230

If to Principal, by mail to:

Designs Apparel, Inc.

c/o Casual Male Retail Group, Inc.

555 Turnpike Street

Canton, MA 02021

Attn: Import Department

or by facsimile to: (781) 821-7651

or to such other address or to such other person as the intended recipient of
such notices shall notify the other Party of in accordance with the foregoing.
Any notice shall deemed to have been given, made, received or communicated as
the case may be on the date personal delivery was effected if personally served,
on the date shown on the sender’s receipt of its facsimile transmission if by
facsimile, on the date shown as the date of delivery on the overnight courier’s
copy if by overnight courier, or on the date of delivery (or attempted delivery)
as shown on the return receipt if delivered by registered or certified mail.

15. EXCUSABLE DELAYS; FORCE MAJEURE. Neither Party to this Agreement will be
considered to be in default of this Agreement, or have liability whatsoever to
the other, as a result of events beyond their

 

9



--------------------------------------------------------------------------------

reasonable control which could not have been avoided by the exercise of
reasonable prudence, including delays caused by acts of God, acts or regulations
of any governmental or supra-national authority, war or national emergency,
accident, fire, riot, strike, lock-outs and industrial disputes. The Agent is
required to use its best efforts to avoid recommending the use of factories with
a history of labor troubles in regards to lock-outs and industrial disputes.

In no event shall lack of finances be considered an event beyond the control of
a Party. In the event of the occurrence of any force majeure event, the affected
Party shall notify the other Party immediately in writing of its invocation of
this Section 15, and each Party’s obligations hereunder (except for the payment
of money) to the other shall be suspended for the duration of such force majeure
event; provided however, that the affected Party shall be obligated to use its
commercial reasonable efforts to restore performance hereunder as soon as
reasonably practicable, and provided, further that if such event continued for
more that thirty (30) days in the aggregate during the Initial Term or in any
six (6) month period thereafter, the non-affected Party shall have the right to
terminate this Agreement upon written notice to the other Party.

16. MISCELLANEOUS

16.1 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

16.2 SECTION HEADINGS. The section headings used herein are for reference and
convenience only and shall not enter into the interpretation hereof. Any
attachment referred to herein and attached hereto is incorporated herein to the
same extent as if set forth herein.

16.3 REQUIRED APPROVALS. Where agreement, approval, acceptance, or consent by
either Party is required by any provision of this Agreement, such action shall
not be unreasonably delayed or withheld.

16.4 FACSIMILE SIGNATURE. The Parties hereto agree that facsimile signatures
shall be as effective as if originals.

16.5 RETENTION OF RECORDS. For a period of six (6) years following the
completion of all Services under this Agreement, Agent shall keep and make
available for inspection, examination and audit by Principal, its employees,
agents, brokers, representatives and assigns, all records maintained by Agent in
connection with the furnishing of the Services hereunder.

16.6 ASSIGNMENT. Agent may not assign or otherwise transfer this Agreement or
subcontract any of its obligations hereunder without the prior written consent
of Principal, which consent may be withheld by Principal in its absolute and
sole discretion. Principal may assign or otherwise transfer this Agreement to
(i) a purchaser of all or substantially all of its assets, or (ii) an affiliate
or subsidiary of Principal, or subcontract any of its obligations hereunder at
its sole unfettered discretion.

16.7 NO WAIVER OF RIGHT. No consent to or waiver of any breach or default of any
term or condition of this Agreement shall not be considered as a waiver of any
subsequent breach of the same or any other term or condition hereof. Failure on
the part of either Party or to complain of any act or failure to act of the
other Party or to declare the other Party in default, irrespective of the
duration of such failure, shall not constitute a waiver of rights hereunder and
no waiver hereunder shall be effective unless it is in writing, executed by the
Party waiving the breach or default hereunder.

16.8 SEVERABILITY. In the event any provision of this Agreement shall be held
invalid, the same shall not invalidate or otherwise affect in any respect any
other term or terms of this Agreement, which terms shall remain in full force
and effect.

 

10



--------------------------------------------------------------------------------

16.9. SURVIVAL. All terms, conditions, obligations and provisions capable of
surviving the termination of this Agreement shall so survive.

16.10 GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts made and to be entirely performed therein, without
regard to conflict of laws principles.

17. ENTIRE AGREEMENT. This Agreement and the attachment annexed hereto
constitute the entire agreement between the Parties and supersedes, replaces and
takes precedence over any prior understanding or oral or written agreement
between the Parties with respect to the subject matter hereof. No supplement,
modification or amendment to this Agreement shall be binding unless executed by
both Parties hereunder.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
and delivered by their duly authorized officers or representatives as of the
date first above written.

 

DESIGNS APPAREL, INC.

(Principal)

   

LI & FUNG (TRADING) LIMITED

(AGENT)

By:   /S/    DAVID A. LEVIN            

By:

  /S/    DANNY LAU          

David A. Levin

President & CEO

     

Danny Lau

Executive Director

 

By:   /S/    DENNIS R. HERNREICH            

By:

  /S/    ALAN FROMKIN          

Dennis R. Hernreich

EVP, COO, CFO, Treasurer and Secretary

     

Alan Fromkin

Senior Vice President

 

11